Citation Nr: 1547148	
Decision Date: 11/06/15    Archive Date: 11/13/15

DOCKET NO.  10-32 058	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Whether the appellant's discharge from service "under conditions other than honorable" is a bar to VA benefits.


REPRESENTATION

Appellant represented by:  Daniel G. Krasnegor, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

David Gratz, Counsel

INTRODUCTION

The appellant had active service from July 1980 to May 1983.  The appellant's formal character of service was "under conditions other than honorable."

This matter came before the Board of Veterans' Appeals (Board) on appeal from February 2009 and September 2009 administrative decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

In October 2012, the appellant testified at a Videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.

The Board denied the appellant's claim for whether his discharge from service under other than honorable conditions is a bar to VA benefits in a May 2013 decision.  Thereafter, the appellant appealed to the United States Court of Appeals for Veterans Claims (Court).  In an August 2015 Joint Motion for Partial Remand (JMR), the Secretary of VA and the appellant (the parties) moved the Court to vacate the May 2013 decision as to that issue.  The Court granted the JMR in an August 2015 Order.  The issue returns to the Board for further consideration.

The issue of entitlement to service connection for various disabilities and for treatment purposes has been raised, including in July 2011, August 2012, April 2013, and August 2015.  However, the Board does not have jurisdiction over those matters and they are referred to the RO for appropriate action.  

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

In the August 2015 JMR, the parties determined that "reliance solely on the 1981 incidents [is] insufficient to determine that Appellant's misconduct was willful and persistent" because the Appellant was approved for retention in the January 14, 1982 Memorandum of Endorsement.  See p. 3.  The parties additionally agreed that "Remand of Appellant's claim is also warranted in order to determine what type of Court-Martial [general, summary, special], if any, Appellant was facing at the time of his acceptance of a[n] other than honorable discharge to escape a Court-Martial."

The Appellant's DD Form 214 indicates that he was discharged under conditions other than honorable, and the Reason for Separation is listed as "Conduct triable by Courts-Martial."  His service personnel records include a February 1982 document wherein his commanding officer recommended discharge under less than honorable conditions because the Appellant's conduct and performance had deteriorated since submission of his prior recommendation.  A January 28, 1982 record, generated after the January 14, 1982 Memorandum of Endorsement, documents that the Appellant "willfully disobeyed [an] order...to report."  However, no record of any other offenses, or of the type of Court-Martial that he was facing at the time of his May 1983 discharge, is of record.  Indeed, in a November 1988 VA Administrative Decision as to the Appellant's character of discharge, the RO found that "no specific evidence of misconduct after 2/82 is presented," and "the fact that he requested separation in lieu of trial by court martial in 5/83, indicates that some misconduct had continued."

Remand is therefore required in order to contact the service department and/or other appropriate sources in order to determine what misconduct the Appellant committed between January 14, 1982 and his May 1983 discharge from service "under conditions other than honorable."  Remand is likewise required in order to determine the type of Court-Martial, if any, the Appellant was facing at the time of his separation.

Accordingly, the case is REMANDED for the following action:

1.  Contact the service department and/or other appropriate sources in order to determine:

*  what misconduct the Appellant committed between January 14, 1982 and his May 1983 discharge from service under conditions other than honorable; and

* the type of Court-Martial, if any, the Appellant was facing at the time of his separation in May 1983.

Any negative response must be in writing and associated with the claims file.

2.  Then readjudicate the appeal.  If the claim remains denied, issue a supplemental statement of the case to the Appellant and provide an opportunity to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



